Exhibit 10.108
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
                                     , 200      (the “Effective Date”) by and
between Gen-Probe Incorporated, a Delaware corporation with offices at 10210
Genetic Center Drive, San Diego, California 92121 (“Gen-Probe”), and
                                      (the “Executive”).
     The parties hereto agree as follows:

1.  
Term of Employment. This Agreement shall be immediately effective. This
Agreement, and Executive’s employment hereunder, shall be for an indefinite
term. At any time during the term of this Agreement, either party may terminate
this Agreement, and Executive’s employment, in accordance with the provision of
Sections 6 and 7 of this Agreement.
  2.  
Position and Duties. The Executive shall serve as [Title] of Gen-Probe, and
shall have commensurate responsibilities and authority. The Board of Directors
may from time to time particularly specify the Executive’s duties and authority.
The Executive shall not engage in or perform duties for any other persons or
entities that interfere with the performance of his or her duties hereunder. Any
outside board of director positions held by the Executive will be subject to
approval by the Board of Directors of Gen-Probe.
  3.  
Salary, Bonus and Benefits.

  (a)  
Salary. During the period of the Executive’s employment, Gen-Probe shall pay
Executive an annual base salary at the rate the Executive is being paid as of
the Effective Date. This base salary may be adjusted annually by the Board,
subject to the terms of this Agreement and consistent with the Executive’s
performance and Gen-Probe’s policy regarding adjustments in officer compensation
established from time to time by the Board.
    (b)  
Bonus. In addition, at the Board’s discretion, the Executive may be awarded
incentive compensation, in the form of a cash bonus for each fiscal year during
Executive’s employment, based upon performance.
    (c)  
Benefits. The Executive shall be entitled to participate in the employee benefit
programs (including but not limited to medical, dental, life and disability
insurance, 401K retirement plan, and vacation program), which may be adopted and
maintained by Gen-Probe. The Executive may receive such other and additional
benefits as the Board may determine from time to time in its sole discretion.

1



--------------------------------------------------------------------------------



 



4.  
Expense Reimbursement. The Executive shall be entitled to receive prompt
reimbursement for all reasonable and customary expenses incurred by Executive in
performing services hereunder, including all expenses of travel and living
expenses while away from home on business or at the request of, and in the
service of Gen-Probe; provided, that such expenses are incurred and accounted
for in accordance with the policies and procedures established by Gen-Probe. To
the extent that reimbursements made pursuant to this Agreement are subject to
the provisions of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), (a) the reimbursement shall be made in the no later than
December 31 of the calendar year following the year in which the expense was
incurred, (b) the amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year, and (c) the
Executive’s right to reimbursement under this Section 4 will not be subject to
liquidation or exchange for another benefit.
  5.  
Indemnification. Gen-Probe shall indemnify the Executive to the maximum extent
permitted by law and by the by-laws of Gen-Probe if the Executive is made a
party, or threatened to be made a party, to any threatened or pending legal
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that the Executive is or was an officer,
director or employee of Gen-Probe or any subsidiary or affiliate thereof, in
which capacity the Executive is or was serving at Gen-Probe’s request, against
reasonable expenses (including reasonable attorneys’ fees), judgments, fines and
settlement payments incurred by Executive in connection with such action, suit
or proceeding.
  6.  
Termination. The Executive may terminate his or her employment hereunder at any
time, with or without Good Reason (as defined below) upon written notice to
Gen-Probe. If Executive contends that Good Reason exists for his or her
termination, such notice shall specifically and expressly state the grounds
which Executive contends constitute Good Reason. Gen-Probe may terminate the
Executive’s employment hereunder at any time, subject to the terms of this
Agreement, with or without Cause (as defined below) upon written notice to the
Executive. If this Agreement is terminated, all compensation and benefits other
than severance benefits described in Section 7 below, to the extent applicable,
shall immediately cease, except that the Executive will be entitled, through the
date of termination, to payment of Executive’s salary and benefits under
Gen-Probe benefit programs and plans in accordance with their terms.
     
As used in this Agreement, “Good Reason” shall mean any of the following events
that are not consented to by the Executive: (i) a substantial and material
diminution in the Executive’s duties and responsibilities hereunder; (ii) the
location of the Executive’s assignment on behalf of Gen-Probe is moved to a
location more than 30 miles from its present location; (iii) a reduction of more
than ten percent (10%) in the Executive’s base salary or in the Executive’s
benefits received from Gen-Probe; (iv) the failure of Gen-Probe to obtain a
satisfactory agreement from any other successor to Gen-Probe to assume and

2



--------------------------------------------------------------------------------



 



   
agree to perform this Agreement; or (iv) a material breach by Gen-Probe of its
obligations under this Agreement after notice in writing from the Executive and
a reasonable opportunity for Gen-Probe to cure or substantially mitigate any
material adverse effect of such breach. The Executive’s consent to any event
which would otherwise constitute Good Reason shall be conclusively presumed if
the Executive does not exercise his or her rights to terminate this Agreement
for Good Reason under this section within ninety (90) days of notice of the
event.

   
As used in this Agreement, “Cause” shall mean any of the following events:
(i) any act of gross or willful misconduct, fraud, misappropriation, dishonesty,
embezzlement or similar conduct on the part of Executive; (ii) the Executive’s
conviction of a felony or any crime involving moral turpitude (which conviction,
due to the passage of time or otherwise, is not subject to further appeal);
(iii) the Executive’s misuse or abuse of alcohol, drugs or controlled substances
and failure to seek and comply with appropriate treatment; (iv) willful and
continued failure by the Executive to substantially perform his or her duties
under this Agreement (other than any failure resulting from disability or from
termination by the Executive for Good Reason) as determined by a majority of the
Board after written demand from the Board of Directors for substantial
performance is delivered to the Executive, and the Executive fails to resume
substantial performance of his or her duties on a continuous basis within
30 days of such notice; (vi) the death of the Executive; or (vii) the Executive
becoming disabled such that Executive is not able to perform his or her usual
duties for Gen-Probe for a period in excess of six (6) consecutive calendar
months.
  7.  
Severance Benefits in Certain Events. If Gen-Probe terminates the Executive’s
employment for reasons other than for Cause, or if the Executive terminates his
employment for Good Reason (provided that (i) Executive notified Gen-Probe of
his or her intent to resign for Good Reason within 90 days of the initial
existence of the condition giving rise to Good Reason (a “Good Reason
Condition”) and provides Gen-Probe with a period of 30 days during which it may
remedy the Good Reason Condition, (ii) Gen-Probe did not remedy the Good Reason
Condition during such period, and (iii) Executive terminated for Good Reason
based on the condition specified in the notice, and such resignation occurs
within one year after the initial existence of such Good Reason Condition), and
such termination constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h) (a “Separation from Service”), the
Executive shall be entitled to receive as liquidated damages, the following
severance benefits:

  (a)  
Salary.

(i) Unless the Executive’s termination under this Section 7 occurs within
eighteen (18) months after a Change in Control, the Executive shall continue to
receive his base salary, at the rate in effect at the time of his termination of
employment, in monthly installments following termination

3



--------------------------------------------------------------------------------



 



and continuing for an aggregate period of six (6) months (the “Salary
Continuation Period”), except that any payments that would otherwise have been
made before the sixtieth (60th) day after the date of termination of the
Executive’s employment (the “First Payment Date”) shall be made on the First
Payment Date.
(ii) If the termination under this Section 7 occurs in connection with a Change
in Control, then the Executive shall receive a lump sum payment as described in
this Section 7(a)(ii). For purposes of this Agreement, “Change in Control” shall
have the meaning set forth on Attachment “1” to this Agreement (hereby
incorporated by reference). A termination shall be “in connection with” a Change
in Control if the termination occurs within the period six (6) months prior to
or eighteen (18) months after a Change in Control (and in the event that the
termination occurs during the six (6) months prior to a Change in Control,
subject to the consummation of the Change in Control and the transaction
constituting a change in the ownership or effective control of Gen-Probe or a
change in the ownership of a substantial portion of the assets of Gen-Probe, as
described in Treasury Regulation Section 1.409A-3(i)(5)). The lump sum payment
will be payable on the later of (A) five (5) days after the Change in Control,
or (B) sixty (60) days after the date of the termination of employment. If the
termination occurred within the six (6) months prior to a Change in Control, the
amount of the lump sum payment pursuant to this Section 7(a)(ii) shall be equal
to six (6) months’ base salary (and shall be in addition to the installment
payments described in Section 7(a)(i)); if the termination occurs within
eighteen (18) months after a Change in Control, the amount of the lump sum
payment pursuant to this Section 7(a)(ii) shall be equal to twelve (12) months’
base salary.

  (b)  
Bonus. If the termination under this Section 7 occurs in connection with a
Change in Control, then the Executive shall be entitled to receive, in lieu of
the bonus provided in Section 3(b) and in addition to the salary payment
described in Section 7(a) above, an amount equal to the greater of (i) the
Executive’s targeted level bonus in the year of the termination, or (ii) the
Executive’s highest discretionary bonus in the preceding three years. The amount
payable shall be paid in a lump sum at the same time as the salary compensation
paid under subsection (a)(ii) above. No bonus compensation shall be payable
under this Section 7 unless the termination occurs in connection with a Change
in Control.
    (c)  
Health Care and Life Insurance Coverage. Continued health care coverage under
Gen-Probe’s medical plan will be provided, without charge, to the Executive and
his or her eligible dependents until the earlier of (i) one (1) year following
the termination date or (ii) the first date that the Executive is covered under
another employer’s health benefit program providing substantially the same or
better benefit options to the Executive without

4



--------------------------------------------------------------------------------



 



     
exclusion for any pre-existing medical condition. The period of time medical
coverage continues under this agreement will be counted as coverage time under
COBRA. Gen-Probe will pay the premium for continued life insurance coverage, if
any, that the Executive may have elected under Gen-Probe’s Life Insurance and
Supplemental Life Insurance plan, subject to payment by the Executive of the
portion of such premium not contributed by Gen-Probe under such plan, during the
Salary Continuation Period.

  (d)  
Outplacement Services. Gen-Probe agrees to provide Executive with outplacement
services during the first six months of the Salary Continuation Period.
    (e)  
Tax Matters. All compensation described in this Section 7 will be subject to
Gen-Probe’s collection of all applicable federal, state and local income and
employment withholding taxes. If any excise tax is imposed under Section 4999 in
connection with the compensation described in this Section 7 and/or in
connection with the acceleration upon severance of any stock options granted by
Gen-Probe to the Executive, Executive shall be solely responsible for any such
excise tax.
    (f)  
Release of Claims. Gen-Probe’s obligation to make the payments and provide the
benefits under this Section 7 shall be conditioned upon (i) Executive’s
execution of a release of all claims, in standard form and content, within fifty
(50) days following the Executive’s termination of employment and (ii) such
release shall not have been revoked by the Executive within any period permitted
under applicable law. The release shall be mutual and shall also be signed on
behalf of Gen-Probe.
    (g)  
Section 409A of the Internal Revenue Code and Specified Employees.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by Gen-Probe at the time of his Separation from Service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which
Executive is entitled under this Agreement is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of Executive’s benefits shall not be provided to Executive prior to the earlier
of (i) the expiration of the six-month period measured from the date of the
Executive’s Separation from Service or (ii) the date of Executive’s death. Upon
the first business day following the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this Section
7(g) shall be paid in a lump sum to Executive (or the Executive’s estate or
beneficiaries), and any remaining payments due under the Agreement shall be paid
as otherwise provided herein. For purposes of Section 409A of the Code,
Executive’s right to receive the payments of compensation pursuant to the
Agreement shall be treated as a right to receive a series of separate

5



--------------------------------------------------------------------------------



 



     
payments and accordingly, each payment shall at all times be considered a
separate and distinct payment.

8.  
Miscellaneous.

  (a)  
Arbitration. Executive and Gen-Probe agree that any and all claims or disputes
that in any way relate to or arise out of Executive’s employment with Gen-Probe
or the termination of such employment (including but not limited to claims under
this Agreement or any other contract, tort claims, and statutory claims of
employment discrimination, retaliation or harassment) shall be resolved
exclusively through final and binding arbitration in San Diego, California.
Executive and Gen-Probe waive any rights to a jury trial in connection with such
claims or disputes. The costs of the arbitration, including the fees of the
arbitrator, shall be borne exclusively by Gen-Probe. Any such arbitration shall
take place in San Diego, California and shall be conducted by a single neutral
arbitrator who shall be a retired federal or state judge, to be appointed by the
American Arbitration Association (“AAA”) in accordance with AAA rules. The
applicable procedural rules of AAA shall govern the arbitration. The
arbitrator’s decision shall be delivered in writing and shall disclose the
essential findings and conclusion on which the arbitrator’s decision is based.
The parties shall be permitted to conduct adequate discovery to allow for a full
and fair exploration of the issues in dispute in the arbitration proceeding. The
arbitrator may grant any relief which otherwise would have been available to the
parties in a court proceeding. The decision and award of the arbitrator shall be
final and binding, and judgment upon the arbitrator’s award may be entered by
any court of competent jurisdiction.
    (b)  
Governing Law. This Agreement shall be construed and enforced in accordance with
and be governed by the laws of the State of California.
    (c)  
Entire Agreement. This Agreement sets forth the entire Agreement and
understanding between the Executive and the Company on the subject matter
hereof, and supersedes any other negotiations, agreements, understandings, oral
agreements, representations and past or future practices whether written or
oral. No provision of this Agreement may be amended, supplemented, modified,
cancelled, or discharged unless such amendment, supplement, modification,
cancellation or discharge is agreed to, in writing, signed by the Executive and
a duly authorized officer of the Company (other than the Executive); and no
provisions hereof may be waived, except in writing, so signed by or on behalf of
the party granting such waiver.
    (d)  
Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

6



--------------------------------------------------------------------------------



 



  (e)  
Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have duly given when personally delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

If to the Executive:
                                        
                                        
                                        
With a copy to:
                                        
                                        
                                        
If to Gen-Probe:
President and Chief Executive Officer
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121
With a copy to:
General Counsel
Gen-Probe Incorporated
10210 Genetic Center Drive
San Diego, California 92121

  (f)  
Successors. Gen-Probe will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all the
business and/or assets of Gen-Probe, by agreement in form and substance
satisfactory to the Executive, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that Gen-Probe would be
required to perform it if no such succession had taken place. This Agreement and
all rights under the Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the party’s personal or legal representatives,
executors, administrators, heirs, and successors.
    (g)  
No Right to Continued Employment. Nothing herein shall be construed as giving
the Executive any rights to continued employment with Gen-Probe, and Gen-Probe
shall continue to have the right to terminate the Executive’s employment at any
time, with or without cause, subject to the provisions of this Agreement.

7



--------------------------------------------------------------------------------



 



     In witness whereof, the parties have executed this Agreement.

         
Executive:
  Gen-Probe Incorporated:


 
  By    
 
       
[Name]
      Diana De Walt
Senior Vice President, Human Resources

8



--------------------------------------------------------------------------------



 



ATTACHMENT “1”
DEFINITION OF “CHANGE IN CONTROL”
          Change in Control. “Change in Control” shall mean a change in
ownership or control of the Company effected through any of the following
transactions:
          (a) any person or related group of persons (other than the Company or
a person that, prior to such transaction, directly or indirectly controls, is
controlled by, or is under common control with, the Company) directly or
indirectly acquires beneficial ownership (within the meaning of Rule 13d-3 under
the Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities by means of
any transaction or series of transactions; or
          (b) there is a change in the composition of the Board over a period of
thirty-six (36) consecutive months (or less) such that a majority of the Board
members (rounded up to the nearest whole number) ceases, by reason of one or
more proxy contests for the election of Board members, to be comprised of
individuals who either (i) have been Board members continuously since the
beginning of such period or (ii) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (i) who were still in office at the time such election or
nomination was approved by the Board; or
          (c) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation (or other entity), other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or another entity) more than 66-2/3% of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; provided, however,
that a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 25% of
the combined voting power of the Company’s then outstanding voting securities
shall not constitute a Change in Control; or
          (d) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 